DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Minh N. Nguyen (Reg. # 53,864) on 02/25/22.

START OF AMENDMENT:
The application has been amended as follows: 

12.  (Cancelled).

13.  (Cancelled).

14.  (Cancelled).

15.  (Cancelled).

16.  (Cancelled).


17.  (Cancelled).

18.  (Cancelled).

19.  (Cancelled).

20.  (Cancelled).


END OF AMENDMENT.


Allowable Subject Matter
Claims 1-10 and 21-29 are allowed.

The following are details of the closest prior arts of record found:
Constien et al. (US Patent Publication 2010/0235121) discloses a system wherein a host server or computer processing system that communicate with the GPS tracking device through a telecommunications network and the device is adapted for mounting to or inclusion in such equipment such as a mobile or stationary structure or device sometimes referred to as an asset and wherein the GPS tracking device includes a processor, one or more sensors that measure/sense motion, temperature, velocity, 

Davis et al. (US Patent Publication 2009/0204354) discloses a system wherein a power management manager uses both the proximity and power status information associated with each of the plurality of sensors currently reporting sensor data to LBS delivery engine to make power management decisions concerning those sensors by dynamically and adaptively controlling the manner in which one or more of the sensors 


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-10 and 21-29 are found to be allowable because the closest prior art found of Constien et al. (US Patent Publication 2010/0235121) and Dettinger et al. (US Patent Publication 2008/0165714) and Davis et al. (US Patent Publication 2009/0204354) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of "prioritize a transmission of a first set of sensor data associated with the first subset of sensors relative to the second subset of sensors, based at least in part on the geolocation of the mobile loT device and the inferred likely power consumption; and generate a set of configuration data for delivery to the mobile loT device, ... transmit the first set of sensor data associated with the first subset of sensors and store a second set of sensor data associated with the second subset of sensors." in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 21 and independent claim 26 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645